          Case 3:16-cv-00236-WHO Document 995 Filed 11/11/19 Page 1 of 2



 1   STEVEN L. MAYER (No. 62030)                     BETH H. PARKER (No. 104773)
     SHARON D. MAYO (No. 150469)                     PLANNED PARENTHOOD NORTHERN
 2   JEREMY T. KAMRAS (No. 237377)                   CALIFORNIA
     ARNOLD & PORTER KAYE SCHOLER LLP                2185 Pacheco Street
 3   Three Embarcadero Center, 10th Floor            Concord, California 94520
     San Francisco, California 94111-4024            Telephone:    (415) 531-1791
 4   Telephone:    (415) 471-3100                    Email: beth.parker@ppnorcal.org
     Facsimile:    (415) 471-3400
 5   Email: steve.mayer@arnoldporter.com             HELENE T. KRASNOFF
              sharon.mayo@arnoldporter.com           (admitted pro hac vice)
 6            jeremy.kamras@arnoldporter.com         PLANNED PARENTHOOD FEDERATION OF
                                                     AMERICA
 7   DIANA STERK (admitted pro hac vice)             1110 Vermont Avenue, NW, Suite 300
     ARNOLD & PORTER KAYE SCHOLER LLP                Washington, DC 20005-6300
 8   250 West 55th Street                            Telephone:     (202) 973-4800
     New York, New York 10019-9710                   Email: helene.krasnoff@ppfa.org
 9   Telephone:    (212) 836-8000
     Email: diana.sterk@arnoldporter.com             AMY L. BOMSE (No. 218669)
10                                                   ROGERS JOSEPH O’DONNELL
     RHONDA R. TROTTER (No. 169241)                  311 California St., 10th Floor
11   OSCAR D. RAMALLO (No. 241487)                   San Francisco, California 94104
     ARNOLD & PORTER KAYE SCHOLER LLP                Telephone:     (415) 956-2828
12   777 S. Figueroa Street, 44th Floor              Email: ABomse@rjo.com
     Los Angeles, California 90017
13   Telephone:     (213) 243-4000
     Email: rhonda.trotter@arnoldporter.com
14            oscar.ramallo@arnoldporter.com
15   Attorneys for Plaintiffs
16

17
                                   UNITED STATES DISTRICT COURT
18
                                  NORTHERN DISTRICT OF CALIFORNIA
19
                                      SAN FRANCISCO DIVISION
20

21
     PLANNED PARENTHOOD FEDERATION                  Case No. 3:16-cv-00236-WHO
22   OF AMERICA, INC., et al.,
                                                    PLAINTIFFS’ FINAL VERDICT FORM
23                  Plaintiffs,
24          v.
25   CENTER FOR MEDICAL PROGRESS,
     et al.,
26
                    Defendants.
27

28


                                    PLAINTIFFS’ FINAL VERDICT FORM
                                           No. 3:16-cv-00236-WHO
           Case 3:16-cv-00236-WHO Document 995 Filed 11/11/19 Page 2 of 2



 1           Pursuant to the Court’s November 11, 2019 order (ECF # 994), Plaintiffs Planned Parenthood

 2   Federation of America, Inc.; Planned Parenthood: Shasta-Diablo, Inc. dba Planned Parenthood

 3   Northern California; Planned Parenthood Mar Monte, Inc.; Planned Parenthood of the Pacific

 4   Southwest; Planned Parenthood Los Angeles; Planned Parenthood/Orange and San Bernardino

 5   Counties, Inc.; Planned Parenthood California Central Coast; Planned Parenthood Pasadena and San

 6   Gabriel Valley, Inc.; Planned Parenthood of the Rocky Mountains; Planned Parenthood Gulf Coast;

 7   and Planned Parenthood Center for Choice (“Plaintiffs”), by and through their counsel, submit a Final

 8   Verdict Form attached hereto as Exhibit A. A redline comparing the current draft to the prior version

 9   filed on November 11, 2019 (ECF #986-3) is attached hereto as Exhibit B.

10

11   Dated: November 11, 2019                   Respectfully submitted,

12                                              ARNOLD & PORTER KAYE SCHOLER LLP
13
                                                By: /s/ Rhonda R. Trotter
14                                                  RHONDA R. TROTTER
15
                                                    Attorneys for Plaintiffs
16

17
     US 167079992
18

19

20

21

22

23

24

25

26

27

28

                                                      -1-
                                     PLAINTIFFS’ FINAL VERDICT FORM
                                             No. 3:16-cv-00236-WHO
